FRANK, Judge.
The appellant has presented two issues for our review. The states concedes that the second issue is meritorious, and we agree. The appellant was convicted of both delivery and possession of the same heroin, offenses predating the amendment of section 775.021(4), Florida Statutes (Supp.1988). Thus, under the state of law at that time, the convictions violated the double jeopardy provisions of the United States and Florida constitutions. State v. Smith, 547 So.2d 613 (Fla.1989).
We vacate the possession conviction and sentence. Williams v. State, 558 So.2d 1103 (Fla. 4th DCA 1990). In all other aspects this matter is affirmed.
DANAHY, A.C.J., and PATTERSON, J., concur.